Exhibit 10.70

ASSIGNMENT AND LICENSE AGREEMENT BETWEEN HANSEN AND SPE

This Assignment And License Agreement Between Hansen and SPE (“Agreement”) is
dated and made effective as of February 3, 2011 (the “Effective Date”) by and
between ECL7, LLC, a Delaware limited liability corporation, (“SPE”) and Hansen
Medical, Inc., a Delaware corporation (“Hansen”). SPE and Hansen are referred to
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Luna (as defined below) and Hansen entered into that certain License
Agreement Between Hansen and Luna (“Hansen-Luna Agreement”), with an effective
date of January 12, 2010, in which, among other things, Luna granted a license
to Hansen to certain intellectual property related to fiber optic shape sensing
or localization technologies.

WHEREAS, Hansen wishes to assign and convey to its affiliate, SPE, the
Hansen-Luna Agreement, and SPE wishes to accept such assignment, subject to the
terms and conditions of this Agreement.

WHEREAS, contemporaneously with such assignment, the Parties desire for SPE to
grant Hansen certain of SPE’s rights under the assigned Hansen-Luna Agreement,
including those relating to the Medical Robotics Field such that Hansen can
fully exercise such rights in accordance with the terms and conditions of the
Hansen-Luna Agreement and this Agreement.

WHEREAS, SPE and Koninklijke Philips Electronics N.V. and Philips Medical
Systems Nederland B.V. (“Philips”) intend to enter into that certain Sublicense
Agreement Between SPE and Philips (“SPE-Philips Agreement”), with effective date
of February 3, 2011, setting forth the terms and conditions governing, among
other things, the grant of a sublicense from SPE to Philips to practice under
certain patents and other intellectual property related to FOSSL Technology
licensed from Luna under the Hansen-Luna Agreement in certain medical fields.

WHEREAS, Hansen and Philips entered into that certain Patent and Technology
License and Purchase Agreement between Hansen and Philips (“Hansen-Philips
Agreement”), dated as of the date hereof, setting forth the terms and conditions
governing, among other things, the grant of a license from Hansen to Philips to
practice under the patents and other intellectual property related to FOSSL
Technology in certain medical fields.

NOW, THEREFORE, in view of the terms and conditions described below and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:

AGREEMENT

1.          Definitions

Unless otherwise defined in this Agreement, initially capitalized words and
phrases shall have the meanings given to them in the Hansen-Luna Agreement.
References to “Sections” are references to sections of this Agreement unless
expressly stated otherwise.

2.          Assignment

2.1        Assignment. Subject to and conditioned upon the terms and conditions
of this Agreement, in accordance with Section 6.3 of the Hansen-Luna Agreement
(permitting Hansen to assign to an Affiliate the Hansen-Luna Agreement along
with the rights granted thereunder without Luna’s consent), Hansen hereby sells,
assigns and conveys to SPE, without recourse (except to the extent set forth in
this Agreement), the entire right, title and interest of Hansen in and to the
Hansen-Luna Agreement, together with all of Hansen’s rights, powers, privileges,
benefits, causes of action, and remedies arising under the Hansen-Luna
Agreement, except to the extent of the Excluded IP, as defined in Section 3.5
(collectively, the “Assigned Interest”). Such assignment is effective as of the
Effective Date. SPE hereby accepts such assignment and assumes the Hansen-Luna
Agreement as “Hansen” thereunder. SPE hereby assumes and agrees to observe and
perform all of the duties, obligations, terms, provisions and covenants, and to
pay and discharge all of the liabilities of “Hansen” thereunder to be observed,
performed, paid or discharged from and after the Effective Date, except to the
extent of the Hansen Licensed IP (collectively, the “Assumed Liabilities”).
Following this assignment, the party in privity with Luna under the Hansen-Luna
Agreement, and having the exclusive right to make decisions as “Hansen”
thereunder (except to the extent of the Hansen Licensed IP), shall be SPE and
not Hansen.



--------------------------------------------------------------------------------

2.2        Payment. SPE and Hansen agree that the fair market value of, and
purchase price for, the Assigned Interest equals [***]. SPE shall pay the
purchase price by paying to Hansen, within five business days after the date
hereof, [***] thereof in immediately available funds in cash, to such account as
shall be designated to SPE by Hansen.

2.3        True Sale.

(a)        SPE and Hansen intend that the assignment from Hansen to SPE under
Section 2.1 is and shall constitute an absolute and unconditional sale to SPE
from Hansen of all of Hansen’s right, title and interest in and to the Assigned
Interest, and not a loan. SPE and Hansen agree that each would suffer
irreparable harm from treatment of the assignment of the Assigned Interest
pursuant to Section 2.1 as anything other than a true sale by Hansen to SPE of
the Assigned Interest. SPE and Hansen agree to treat the assignment of the
Assigned Interest under Section 2.1 for all purposes (including without
limitation tax and financial accounting purposes) as a sale to SPE on all
relevant books, records, financial statements and other applicable documents,
and respond to any third party inquiries relating to the ownership of any of the
Assigned Interest by stating that such Assigned Interest has been sold.

(b)        In the event that, notwithstanding the intent of SPE and Hansen to
the contrary, the assignment under Section 2.1 is for any reason deemed by a
court of competent jurisdiction not to constitute an absolute and unconditional
sale of the Assigned Interest to Purchaser, (i) SPE and Hansen agree that such
assignment shall be deemed to constitute the grant of a valid and continuing
security interest by Hansen to SPE in all right, title and interest of Hansen in
and to the Assigned Interest and (i) Hansen covenants and agrees (A) not to
permit or suffer to exist any claims, liens or encumbrances upon the Assigned
Interest, other than by, through or under SPE or its successors or assigns, and
(B) not to sell, mortgage, pledge or otherwise hypothecate the Assigned
Interest. This Agreement shall constitute a security agreement under applicable
law if the assignment under Section 2.1 is deemed not to constitute a sale.
Hansen hereby authorizes SPE to file any and all financing statements necessary
to perfect the grant of such security interest under the applicable Uniform
Commercial Code or to maintain perfection thereof; provided, however, that prior
to making any such filing, SPE shall submit a draft of such filing to Hansen for
its review and approval. No such filing or other action under or pursuant to
this Section 2.3(b) shall be construed to prejudice the intent of SPE and Hansen
that the assignment pursuant to Section 2.1 constitute an absolute and
unconditional sale.

3.          Intellectual Property Rights

3.1        Rights under Hansen-Luna Agreement. For purposes of clarification
only, Hansen, as an Affiliate of SPE (after giving effect to SPE’s receipt of
the Assigned Interest), is a recipient of the license granted by Luna in the
Medical Robotics Field in Section 2.1 of the Hansen-Luna Agreement pursuant to
the language stating “Luna hereby grants to Hansen and its Affiliates [. . .].”
Generally and without limiting the foregoing, in such capacity, Hansen shall be
entitled to all the rights and licenses afforted to Affiliates under the
Hansen-Luna Agreement. Hansen acknowledges and agrees that such rights of Hansen
under the Hansen-Luna Agreement as an Affiliate of SPE are subject to the rights
granted by SPE to Philips pursuant to the SPE-Philips Agreement for so long as
and to the extent such rights are in effect (the “Philips Rights”).

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

2



--------------------------------------------------------------------------------

3.2        License Grants by SPE to Hansen.

(a)        Right to Sublicense in Medical Robotics Field. SPE hereby grants to
Hansen the exclusive right to sublicense (through one or multiple tiers)
Licensed IP in the Medical Robotics Field solely (A) in connection with the
development, manufacture, use or sale of Hansen Products, (B) with respect to
SDOF Medical Robotics for which Hansen will have the sole right to grant naked
sublicenses to third parties (without any restrictions or interference from
either Intuitive or Luna or SPE) and Intuitive has no right to grant such naked
sublicenses, and/or (C) as otherwise mutually agreed by Intuitive and Hansen and
Luna.

(b)        General Grant by SPE. To the fullest extent permitted by the
Hansen-Luna Agreement and to the extent not granted in Section 3.2(a), SPE
hereby hereby grants to Hansen the right to exercise any and all rights and
licenses of SPE under the Hansen-Luna Agreement other than the Philips Rights.
Without limiting the foregoing, and in each case subject to the Philips Rights:

(i)        Prosecution, Maintenance and Enforcement of Licensed Patents. Hansen
shall have, and SPE hereby grants to Hansen, all rights to prosecute, maintain
and enforce the Licensed Patents that are held by SPE with respect to the
Medical Robotics Field under Sections 5.1 and 5.2 of the Hansen-Luna Agreement.
Hansen shall receive the benefit of all rights and recoveries obtained in
connection with enforcement actions therefor.

(ii)        Full Exercise of Rights in the Medical Robotics Field. To the extent
not already provided for herein, SPE hereby grants and agrees to grant and
provide to Hansen any and all rights and privileges, and to perform any and all
services, necessary for Hansen to fully exercise the rights and privileges of
SPE under the Hansen-Luna Agreement for the Medical Robotics Field relating to
the Licensed IP and/or any FOSSL Technology.

(iii)        Other Rights. To the extent not within the Philips Rights and to
the extent not already provided for herein, (a) SPE grants Hansen the right to
sublicense (through one or multiple tiers) the Licensed IP outside the Medical
Robotics Field to the full extent authorized by the Hansen-Luna Agreement and
SPE shall grant any sublicenses authorized under the Hansen-Luna Agreement at
and in accordance with Hansen’s direction if and to the extent Hansen cannot
itself grant such a sublicense; (b) SPE grants Hansen the full rights to enjoy
the benefits of Sections 2.2(a) and 2.3(e) regarding Luna’s agreement that
Hansen owns certain intellectual property; (c) SPE grants and agrees to afford
Hansen the benefits of the technology disclosures from Luna and related
provisions of Section 2.3(f) and to follow Hansen’s directions with respect
thereto; and (d) for the avoidance of doubt, if and to the extent any rights
arising from the Hansen-Luna Agreement and granted to Philips under the
SPE-Philips Agreement terminate, lapse, revert, are bought back or are otherwise
returned to SPE, such rights shall thereupon immediately be included in the
grants to Hansen provided for in this Section 3.2(b)(ii).

(iv)        Clarification Regarding Copyrights. With respect to Technology
sublicensed by SPE to Hansen under this Section 3.2 that includes software,
works or authorship or copyrighted materials, such licenses shall include the
right to copy, modify and make derivative works thereof (and the right to use
any ideas, concepts, algorithms and other information contained therein) within
the fields and pursuant to the terms and conditions otherwise provided in this
Agreement, regardless of when or whether provided or disclosed to Hansen. The
foregoing shall not be construed to require the delivery or provision of any
particular software (or source code), works of authorship or copyrighted
materials except to the extent specifically provided in one or more separate
written agreements between the Parties.

 

3



--------------------------------------------------------------------------------

3.3        Third Party License Payments and Agreement Terms. SPE hereby assigns
and delegates to Hansen, and Hansen hereby assumes and agrees to discharge, all
of the Assumed Liabilities with respect to Third Party Payments (as defined
below) from and after the Effective Date. If Hansen’s practice of Licensed IP
(including through Hansen’s manufacture, use or sale of Products covered thereby
or grant of a sublicense covered thereby) that is in-licensed by Luna from third
party licensors and sublicensed to Hansen under Section 2.1 of the Hansen-Luna
Agreement (Luna’s licenses of such third party Licensed IP being “Third Party
Licenses” and such third party licensors being “Third Party Licensors”), results
in a royalty, milestone or similar payment becoming due to any Third Party
Licensors, Hansen shall be responsible for such payments (such payments
attributable to Hansen’s practice of Licensed IP being, “Third Party Payments”).
Pursuant to Section 3.2, in connection with such Third Party Licenses and Third
Party Payments, Hansen shall have all the rights and obligations of SPE
vis-à-vis Luna set forth in Section 2.4 of the Hansen-Luna Agreement.

3.4        [***]

3.5        Clarification Regarding Hansen IP. With respect to any intellectual
property of Hansen that is licensed to Luna under the Hansen-Luna Agreement
(namely the Hansen Licensed IP) prior to the assignment of such agreement
hereunder, such intellectual property (the “Excluded IP”) shall remain subject
to such license in accordance with the applicable terms and conditions of the
Hansen-Luna Agreement following such assignment hereunder.

3.6        Cooperation by SPE. SPE shall provide Hansen any and all cooperation
and assistance requested by Hansen to enable Hansen to perform Hansen’s
obligations and exercise and enforce Hansen’s rights under the Hansen-Luna
Agreement (as an Affiliate of SPE or as a result of this Agreement and subject
to the Philips Rights), the Hansen-Philips Agreement, Development and Supply
Agreement, that certain Cross License Agreement Between Intuitive and Hansen
dated January 12, 2010 between Hansen and Intuitive Surgical, Inc, and this
Agreement. Without limiting the foregoing, SPE shall provide to Hansen all
communications, notices and information received by SPE from Luna (and Intuitive
and Philips) in connection with such agreements, and, if requested by Hansen,
SPE shall provide any requested communications, notices and information to Luna
(and Intuitive and Philips) in connection with such agreements.

3.7        Source Code Escrow. Without limiting Section 3.6, SPE shall deliver
to [***] any source code within the Licensed Luna IP in SPE’s possession or
control for inclusion pursuant to the Source Code Escrow provisions of Section 5
of the Hansen-Philips Agreement.

4.          Representations and Warranties.

4.1        By Hansen. Hansen hereby represents and warrants as follows:

4.1.1    Hansen is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware.

4.1.2    The execution, delivery and performance of this Agreement by Hansen
(i) are within its corporate powers, (ii) have been duly authorized by all
necessary corporate action on Hansen’s part, and (iii) do not and shall not
contravene or constitute a default under any law or regulation, any judgment
decree or order, or any contract, agreement or other undertaking applicable to
Hansen.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

4



--------------------------------------------------------------------------------

4.1.3    Hansen is the legal and beneficial owner of the Assigned Interest and
the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim. All notices, consents and approvals required for the
effectiveness of the assignment under Section 2 have been made or obtained and
are in full force and effect.

4.2        By SPE. SPE hereby represents and warrants as follows:

4.2.1    SPE is a limited liability corporation duly organized, validly existing
and in good standing under the laws of the state of Delaware.

4.2.2    The execution, delivery and performance of this Agreement by SPE
(i) are within its corporate power, (ii) have been duly authorized by all
necessary corporate action on SPE’s part, and (iii) do not and shall not
contravene or constitute a default under any law or regulation, any judgment,
decree or order, or any contract, agreement or other undertaking applicable to
SPE.

4.2.3    SPE has the full right and authority to grant the rights and licenses
granted to Hansen under Section 3 herein.

4.3        Disclaimer. EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY, AND EACH PARTY EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS
AND WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION WARRRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

5.          Miscellaneous

5.1        Entire Agreement. This Agreement (and the documents referenced
herein) contains the entire agreement and understanding of the Parties with
respect to the subject matter hereof, and supersedes and merges all prior and
contemporaneous understandings and agreements between the Parties, whether
written or oral, with respect to such subject matter. This Agreement shall not
be modified, amended or cancelled other than in a writing signed by authorized
representatives of SPE and Hansen.

5.2        No Implied Waiver. Any waiver of any obligation under this Agreement
must be in writing. The failure of any Party to enforce at any time any
provision of or right under this Agreement shall not be construed to be a waiver
of such provision or right or any other provision, and shall not affect the
right of such Party to enforce such provision or right or any other provision.
No waiver of any breach hereof shall be construed to be a waiver of any other
breach. SPE shall follow Hansen’s directors (at Hansen’s expense) with respect
to any enforcement of the Hansen-Luna Agreement in connection with any of the
foregoing and Hansen shall be entitled to receive and retain the proceeds
and/opr the benefit of any other remedies from any such enforcement.

5.3        Assignment. This Agreement and the rights of the Parties hereunder
may not be assigned by a Party without the prior written consent of the other
Party; provided, however, this Agreement (along with the rights granted under
this Agreement) may be assigned by Hansen without SPE’s consent to an Affiliate
or as part of (i) a merger, consolidation, internal reorganization, or
acquisition of Hansen or (ii) a sale of all or substantially all the assets of
Hansen. Subject to the foregoing, the respective obligations of the Parties
hereto shall bind, and the respective rights of the Parties shall inure to the
benefit of, the Parties’ respective permitted assignees and successors. For the
avoidance of doubt, any assignment or transfer of the Hansen-Luna Agreement or
any rights thereunder shall only be made fully subject to the terms and
conditions of this Agreement.

 

5



--------------------------------------------------------------------------------

5.4        Governing Law; Jurisdiction; Venue. This Agreement shall be governed
by, and interpreted in accordance with, the laws of the State of California,
without regard to conflicts of laws, or applicable federal law as to a
particular subject where federal law governs, such as for example, the Patent
Act governing patents or the Copyright Act governing copyrights. Each Party
hereby (i) consents and submits to the venue and co-exclusive jurisdiction of
the courts of New Castle County in the State of Delaware and the Federal courts
of the United States sitting in such part of the District of Delaware,
(ii) agrees that all claims may be heard and determined in such courts,
(iii) irrevocably waives (to the extent permitted by applicable law) any
objection that it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts, and any objection
on the ground that any such action or proceeding in any such court has been
brought in an inconvenient forum, and (iv) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.
Each of the Parties hereby consents to service of process by any party in any
suit, action or proceeding in accordance with such applicable law.

5.5        Severability. If for any reason a provision of this Agreement, or
portion thereof, is finally determined to be unenforceable under applicable law,
that provision, or portion thereof, shall nonetheless be enforced, as to
circumstances, persons, places and otherwise, to the maximum extent permissible
by applicable law so as to give effect to the intent of the parties, and the
remainder of this Agreement shall continue in full force and effect.

5.6        Confidentiality. Confidential information within the Licensed IP
shall be subject to the terms and conditions of the confidentiality provisions
set forth in Section 6.7 of the Hansen-Luna Agreement.

5.7        Headings. The headings and captions used in this Agreement are for
convenience only and shall not be considered in construing or interpreting this
Agreement.

5.8        Interpretation. This Agreement has been negotiated by all parties,
and each Party has been advised by competent legal counsel. This Agreement shall
be interpreted in accordance with its terms and without any construction in
favor of or against any Party.

5.9        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but which collectively shall constitute one
and the same instrument.

5.10          Notices. Except as may be otherwise provided herein, all notices,
requests, waivers, consents and approvals made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand delivered to another Party; (b) when sent by facsimile, with receipt
confirmation, to the number set forth below if sent between 8:00 a.m. and 5:00
p.m. recipient’s local time on a business day, or on the next business day if
sent by facsimile to the number set forth below if sent other than between 8:00
a.m. and 5:00 p.m. recipient’s local time on a business day; or (c) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the applicable Parties as set forth below with next
business day delivery guaranteed, provided that the sending Party receives a
confirmation of delivery from the delivery service provider. Each person making
a communication hereunder by facsimile shall attempt to promptly confirm by
telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity or delivery status of any such
communication. A Party may change or supplement the addresses given below, or
designate additional addresses, for purposes of this Section by giving the other
Parties written notice of the new address in the manner set forth above.

 

6



--------------------------------------------------------------------------------

If to Hansen Medical, Inc.

  

              800 E. Middlefield Road

  

              Mountain View, CA 94043

  

              Attn: Arthur Hsieh

  

              Email: Arthur_Hsieh@hansenmedical.com

  

If to SPE

  

              800 E. Middlefield Road

  

              Mountain View, CA 94043

  

              Attn: Steve Ware

  

              Email: Steve_Ware@hansenmedical.com

  

5.11      Further Assurances. Each Party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other Party (to the
extent consistent with this Agreement and at the other Party’s expense) in order
to effectuate fully the purposes, terms and conditions of this Agreement.
Without limiting the foregoing, each Party shall take such steps reasonably
requested by the other Party to perfect, and provide constructive notice of, the
licenses and other rights granted to such Party hereunder, including without
limitation filings in any governmental office where that is customary or
appropriate in accordance with applicable law.

5.12      Non-Petition. Prior to the Basic Documents Termination Date (as
defined in the LLC Agreement of SPE), Hansen agrees, solely in its capacity as a
creditor of SPE, not to acquiesce, petition or otherwise invoke or cause SPE to
invoke the process of any court or governmental authority for the purpose of
commencing or sustaining a case against SPE under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of SPE or
any substantial part of the property of SPE, or ordering the winding up or
liquidation of the affairs of SPE.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

HANSEN MEDICAL, INC.

    

ECL7, LLC

By: /s/ Bruce J Barclay

    

By: /s/ Stephen Ware

Name: Bruce J Barclay

    

Name: Stephen Ware

Title: Chief Executive Officer

    

Title: President

[ASSIGNMENT AND LICENSE AGREEMENT]